                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

               Plaintiffs,

vs.                                                   No. CIV 88-0385 KG/CG
                                                      Consolidated with
                                                      No. CIV 88-0786 KG/CG

DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

               Defendant.

                                       AMENDED ORDER

       This matter comes before the Court sua sponte and the Special Master’s August 14, 2019,

proposed increase to the budget for the Special Master and Compliance Officer salary.

       The Court notes that certain employees of the State of New Mexico received a 4 percent

pay increase in fiscal year beginning July 1, 2019.

       The Court also notes all federal employees received a 1.9 percent Employment Cost

Index (ECI) adjustment during fiscal year 2019 that includes a 1.4 percent across-the-board ECI

adjustment and an average locality adjustment of 0.5 percent.

       The Special Master and Compliance Officer both are acting in their duties in this case on

behalf of the United States District Court.

       The Court previously approved the budget for the Special Master, including that for

salaries (Doc. 770).

       The costs associated with the budget, including that for salaries of both the Special

Master and Compliance Officer are paid by the State of New Mexico.
       The Court also notes the progress made in this case, due to the efforts of the Special

Master, Compliance Officer and the parties to eliminate significant backlogs in all program

areas, achieve timeliness standards, and improve access to services for applicants and clients.

       The Court finds a budget increase is reasonable and, therefore, approves a 4 percent

increase to the budget for the Special Master and Compliance Officer salaries. Specifically, the

Court approves a 1.9 percent ECI adjustment commensurate with that for federal employees and

an additional 2.1 percent increase to achieve an increase commensurate with certain state

employees, for a total 4 percent budget increase.

       IT IS ORDERED that the Order (Doc. 770) approving the budget for the Special Master

is amended as follows:

       1. Special Master salary will increase from $200,000.00 to $208,000.00 per year; and

       2. Compliance Officer salary will increase from $125,000.00 to $130,000.00 per year.




                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
